Citation Nr: 9928910	
Decision Date: 10/06/99    Archive Date: 10/15/99

DOCKET NO.  98-08 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for chloracne due to 
Agent Orange exposure.

2.  Entitlement to service connection for peripheral 
neuropathy due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from July 1965 to December 
1968, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

On appeal the veteran appears to raise the issues of 
entitlement to service connection for porphyria cutanea 
tarda, and a skin disorder other than chloracne.  He also 
appears to present a claim to reopen the issue of entitlement 
to service connection for a heart murmur.  These issues, 
however, are not currently developed or certified for 
appellate review.  Accordingly, they are referred to the RO 
for appropriate consideration.  


FINDING OF FACT

The claims of entitlement to service connection for chloracne 
and peripheral neuropathy due to Agent Orange exposure are 
not supported by cognizable evidence demonstrating that the 
claims are plausible or capable of substantiation.

CONCLUSION OF LAW

The claims of entitlement to service connection for chloracne 
and peripheral neuropathy due to Agent Orange exposure are 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for chloracne and 
peripheral neuropathy due to Agent Orange exposure.  In a 
case like this, however, the Board must initially determine 
whether a veteran has presented evidence of a well-grounded 
claim; that is, a claim that is plausible.  If a well-
grounded claim has not been presented, then the appeal must 
fail and there is no duty to assist with any further 
development.  38 U.S.C.A. § 5107(a).  As will be explained 
below, the Board finds that these claims are not well 
grounded.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  Pursuant to 38 U.S.C.A. § 1116 
(West 1991) and 38 C.F.R. §§ 3.307(a) and 3.309(e) (1998), in 
the case of a Vietnam veteran, no direct evidence as to the 
in-service incurrence and medical nexus prongs is necessary 
when those federal regulations are satisfied.  See Brock v. 
Brown, 10 Vet. App. 155, 162 (1997).  Mere service, however, 
in Vietnam does not trigger the application of the 
presumptive regulations pertaining to herbicide exposure.  
Rather, a veteran is only presumed to have been exposed to 
herbicides if, and only if, he develops one of the enumerated 
presumptive disorders within the statutory presumptive 
period.  Chloracne and acute and subacute peripheral 
neuropathy must become manifest to a degree of 10 percent or 
more within a year after the last date on which the veteran 
was exposed to an herbicide agent during active service.  
38 C.F.R. § 3.307(a)(6)(ii).  If the veteran does not have an 
Agent Orange presumptive disorder, a presumption of exposure 
to herbicides does not arise.  See 38 C.F.R. § 
3.307(a)(6)(iii).  The appellant may, however, try to 
establish service connection for chloracne or acute and 
subacute peripheral neuropathy on a direct basis.  See 
generally Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the in-service injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

Peripheral neuropathy

The veteran has failed to submit a well-grounded claim of 
entitlement to service connection on a presumptive basis 
under 38 C.F.R. § 3.309.  In this regard, although the 
veteran was diagnosed in December 1995 with left upper 
extremity sensory neuropathy, and although he was diagnosed 
in December 1998 with peripheral neuropathy, there is no 
medical or scientific evidence of record showing that 
peripheral neuropathy existed in service or that it was 
compensably disabling within the one-year presumptive period 
thereafter.  Indeed, the record shows that he was not 
diagnosed with peripheral neuropathy until 30 years after 
discharge.  Therefore, as application of the presumptive law 
requires competent evidence of compensably disabling 
peripheral neuropathy within a year of his last exposure to 
the herbicide, the veteran has failed to well ground his 
claim on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309. 

The veteran has also failed to submit a well grounded claim 
on a direct basis.  In this regard, there is no medical 
evidence linking peripheral neuropathy to his military 
service.  Although he testified, and his wife has submitted 
statements to this effect, as lay people untrained in the 
fields of medicine and/or science, they are not competent to 
render medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Accordingly, the veteran has not 
satisfied the elements required to well ground his peripheral 
neuropathy claim on a direct basis under Caluza.  Hence, 
service connection for peripheral neuropathy must be denied.

Chloracne

A review of the record shows that the service medical records 
are negative for chloracne during service.  Likewise, 
postservice VA and private medical evidence of record is 
equally silent for any competent evidence of a diagnosis of 
chloracne.  Accordingly, the veteran has failed to submit any 
competent medical evidence of a current disability and his 
claim for direct and presumptive service connection is not 
well grounded.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

As noted before, the veteran and his wife are not competent 
to render an opinion concerning a medical diagnosis.  
Espiritu.  Although the veteran testified before the 
undersigned that a VA examiner recently diagnosed him with 
chloracne, there is no evidence of this diagnosis in the 
record, despite the submission of hundreds of pages of VA 
medical records dated through December 1998.  Nevertheless, 
even assuming the truth of the appellant's representation, 
the claim would still not be well grounded because there is 
no evidence showing chloracne within a year of exposure to 
Agent Orange, or a medical opinion linking chloracne to the 
veteran's military service.  Accordingly, the claim is 
denied. 

Although the Board considered and denied this appeal on a 
ground different from that of the RO, the appellant has not 
been prejudiced by the decision.  This is because in assuming 
that the claims were well grounded, the RO accorded the 
claimant greater consideration than his claims in fact 
warranted under the circumstances.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  To remand this case to the RO for 
consideration of the issue of whether the appellant's claims 
are well grounded would be pointless and, in light of the law 
cited above, would not result in a determination favorable to 
him.  VAOPGCPREC 16-92 (O.G.C. Prec. 16-92); 57 Fed.Reg. 
49,747 (1992).

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
service, the Board views its discussion above sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the claimed 
disabilities.  Robinette v. Brown, 8 Vet. App. 69, 79 (1995).


ORDER

Service connection for peripheral neuropathy and chloracne 
due to Agent Orange exposure, is denied.


REMAND

In November 1998, the RO denied the veteran's claim of 
entitlement to an special month pension benefits based on a 
need for aid and attendance.  The appellant filed a notice of 
disagreement to this rating decision in December 1998.  The 
veteran, however, has yet to be issued a statement of the 
case concerning this claim.  Therefore, in accordance with 
Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995), and 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996), this matter 
is returned to the RO for appropriate action.  Thereafter, 
the case should be returned to the Board only if the claim is 
perfected with a timely substantive appeal, see In re Fee 
Agreement of Cox, 10 Vet. App. 361, 374 (1997).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

